
	
		II
		110th CONGRESS
		1st Session
		S. 1073
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 29, 2007
			Mrs. Feinstein (for
			 herself, Ms. Collins, and
			 Ms. Snowe) introduced the following bill;
			 which was read twice and referred to the Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Clean Air Act to promote the
		  use of fuels with low lifecycle greenhouse gas emissions, to establish a
		  greenhouse gas performance standard for motor vehicle fuels, to require a
		  significant decrease in greenhouse gas emissions from motor vehicles, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Clean Fuels and Vehicles Act of
			 2007.
		2.Fuel with low lifecycle greenhouse gas
			 emissions; greenhouse gas emission reductionsTitle II of the Clean Air Act (42 U.S.C.
			 7581 et seq.) is amended by adding at the end the following:
			
				DFuel with low lifecycle greenhouse gas
				emissions; greenhouse gas emission reductions
					251.DefinitionsIn this part:
						(1)Greenhouse
				gasThe term greenhouse
				gas means—
							(A)carbon dioxide;
							(B)methane;
							(C)nitrous oxide;
							(D)hydrofluorocarbons;
							(E)perfluorocarbons; and
							(F)sulfur hexafluoride.
							(2)Lifecycle greenhouse gas
				emissionsThe term
				lifecycle greenhouse gas emissions means the aggregate quantity of
				greenhouse gases emitted per unit of fuel from production to use (including
				feedstock production or extraction and distribution).
						(3)Major oil companyThe term major oil company has
				the meaning given the term in section 105(b) of the Energy Policy and
				Conservation Act (42 U.S.C. 6213(b)).
						(4)Motor vehicleThe term motor vehicle has the
				meaning given the term in section 216.
						252.Greenhouse gas emission reductions from
				fuels available for motor vehicles
						(a)Determination process; fuel emissions
				baseline
							(1)In generalNot later than January 1, 2010, the
				Administrator shall, by regulation—
								(A)establish a determination process for use
				in determining the lifecycle greenhouse gas emissions of a fuel; and
								(B)based on the aggregate quantity and variety
				of fuels available for motor vehicles used in the United States during calendar
				year 2007, determine the average quantity of lifecycle greenhouse gas emissions
				per unit of energy delivered to a motor vehicle (referred to in this section as
				the fuel emissions baseline).
								(2)ConsiderationsFor purposes of determining the lifecycle
				greenhouse gas emissions of a fuel under paragraph (1), the Administrator shall
				consider—
								(A)greenhouse gas emissions resulting
				from—
									(i)production, extraction, distribution,
				transportation, and end use of the fuel;
									(ii)issues relating to the end use efficiency
				of the fuel;
									(iii)changes in land use and land cover
				resulting from an activity described in clause (i) with respect to the fuel;
				and
									(iv)net climate impacts affecting the energy
				and agricultural sectors resulting from an activity described in clause (i)
				with respect to the fuel; and
									(B)any other appropriate matters, as
				determined by the Administrator.
								(3)RequirementsThe Administrator shall include in
				regulations promulgated to carry out paragraph (1) procedures by which the
				Administrator shall—
								(A)determine the lifecycle greenhouse gas
				emissions of a fuel and the fuel emissions baseline;
								(B)make each determination described in
				subparagraph (A), and information used in making the determinations, available
				to consumers;
								(C)label fuels with low lifecycle greenhouse
				gas emissions; and
								(D)provide information about adverse impacts
				of the fuel on—
									(i)land use and land cover;
									(ii)water, soil, and air quality; and
									(iii)public health.
									(b)Subsequent average lifecycle greenhouse gas
				emissionsNot later than June
				1, 2013, and annually thereafter, based on the aggregate quantity and variety
				of fuel available for motor vehicles used in the United States during the
				preceding calendar year, the Administrator shall determine, in accordance with
				the regulations promulgated under subsection (a), the average quantity of
				lifecycle greenhouse gas emissions per unit of energy delivered to a motor
				vehicle through the use of a unit of fuel for motor vehicles for the preceding
				calendar year.
						(c)Required reductions in lifecycle greenhouse
				gas emissions
							(1)RegulationsThe Administrator shall promulgate
				regulations to establish a credit trading program to address the lifecycle
				greenhouse gas emissions from fuels available for use in motor vehicles.
							(2)Required emission reductionsThe Administrator shall, by regulation,
				require each major oil company, refiner, or fuel importer that produces, sells,
				or introduces gasoline or other fuels available for use in motor vehicles into
				commerce in the United States to reduce the average lifecycle greenhouse gas
				emissions per unit of energy delivered to a motor vehicle through fuel to a
				level that is—
								(A)for calendar year 2015, 3 percent below the
				fuel emissions baseline; and
								(B)not later than every fifth calendar year
				thereafter, 3 percent below the average quantity of lifecycle greenhouse gas
				emissions per unit of energy delivered to a vehicle allowed pursuant to this
				section during the required fuel emissions level for the preceding calendar
				year, as determined by the Administrator under subsection (b).
								(3)Use of credits
								(A)In generalFor the purpose of complying with the
				required reductions in lifecycle greenhouse gas emissions under this section,
				each major oil company, fuel refiner, or fuel importer shall demonstrate, on an
				annual basis, that the fuel mix provided to the market by the company, refiner,
				or importer meets the lifecycle greenhouse gas emission level specified in
				subparagraphs (A) and (B) of paragraph (2), including if necessary, by using
				credits previously banked or purchased.
								(B)Credits for additional
				reductionsThe regulations
				promulgated to carry out this section shall permit a provider of a fuel that
				achieves a greater reduction in lifecycle greenhouse gas emissions than is
				required under subparagraph (A) or (B) of paragraph (2) for a particular
				compliance period to generate credits, based on—
									(i)the quantity of fuel provided; and
									(ii)the difference between—
										(I)the greater reduction in lifecycle
				greenhouse gas emissions of the fuel under subparagraph (A) or (B) of paragraph
				(2); and
										(II)the minimum required reduction in lifecycle
				greenhouse gas emissions of the fuel under that subparagraph.
										(d)Statement of congressional
				intentIt is the intent of
				Congress that, through implementation of this section—
							(1)an incentive will be created for the use,
				in lieu of gasoline, of fuels having lower lifecycle greenhouse gas emissions;
				and
							(2)fuels with the lowest lifecycle greenhouse
				gas emissions will continue over time—
								(A)to be improved;
								(B)to become widely-available and competitive
				in the marketplace; and
								(C)to contribute to an overall reduction in
				greenhouse gas emissions.
								253.Greenhouse gas emission reductions from
				automobiles
						(a)Vehicle emissions baselineNot later than January 1, 2009, based on
				the aggregate quantity and variety of new automobiles sold in the United States
				during model year 2002 and the average greenhouse gas emissions from those new
				automobiles, the Administrator shall determine the average quantity of
				greenhouse gas emissions per vehicle mile (referred to in this section as the
				new vehicle emissions baseline).
						(b)Subsequent average emissions from new
				automobilesNot later than
				June 1, 2015, and annually thereafter, based on the aggregate quantity and
				variety of new automobiles sold in the United States during the preceding model
				year and the average greenhouse gas emissions from those new automobiles during
				the preceding model year, the Administrator shall determine the average
				quantity of greenhouse gas emissions per vehicle mile for the model
				year.
						(c)Required reductions in greenhouse gas
				emissions from automobiles
							(1)In generalThe Administrator shall, by regulation,
				require each manufacturer of automobiles for sale in the United States to
				reduce the average quantity of greenhouse gas emissions per vehicle mile of the
				aggregate quantity and variety of automobiles manufactured by the manufacturer
				to a level that is—
								(A)for automobiles manufactured in model year
				2016, 30 percent less than the new vehicle emissions baseline; and
								(B)not later than every fifth model year
				thereafter, such percent as shall be specified by the Administrator that is
				less than the average quantity of greenhouse gas emissions per vehicle mile
				required for the model year preceding that fifth model year, as determined by
				the Administrator under subsection
				(b).
								.
		3.Optimized dual fueled vehicles
			(a)Optimized dual fueled
			 automobilesSection 32901(a)
			 of title 49, United States Code, is amended—
				(1)by striking paragraph (2) and inserting the
			 following:
					
						(2)alternative fueled automobile
				means an automobile that is—
							(A)a dedicated automobile;
							(B)a dual fueled automobile; or
							(C)an optimized dual fueled
				automobile.
							;
				and
				(2)by adding at the end the following:
					
						(17)optimized dual fueled
				automobile means an automobile that—
							(A)is capable of operating on alternative fuel
				and on gasoline or diesel fuel;
							(B)can satisfactorily operate throughout a
				Federal testing procedure exclusively on alternative fuel, when fueled with the
				maximum alternative fuel capacity, as determined by the Administrator of the
				Environmental Protection Agency; and
							(C)when operated on alternative fuel, achieves
				an average fuel economy that is not less than 20 percent greater, on a gallon
				of gasoline-equivalent energy basis, than the fuel economy of the same
				automobile operated on gasoline or diesel
				fuel.
							.
				(b)Fuel economy calculation for optimized dual
			 fuel automobilesSection
			 32905 of title 49, United States Code, is amended—
				(1)in subsection (b)—
					(A)by redesignating paragraphs (1) and (2) as
			 subparagraphs (A) and (B), respectively, and indenting the subparagraphs
			 appropriately;
					(B)by striking title, for any
			 and inserting “title—
						
							(1)for
				any
							;
					(C)in paragraph (1)(B) (as designated and
			 redesignated by subparagraphs (A) and (B)), by striking fuel.
			 and inserting fuel; and; and
					(D)by adding at the end the following:
						
							(2)for any model of dual fueled automobile
				manufactured by a manufacturer in any of model years 2011 through 2015, the
				Administrator of the Environmental Protection Agency shall measure the fuel
				economy for that model by dividing 1.0 by the sum obtained by adding—
								(A)for optimized dual fueled automobiles, the
				sum obtained by adding—
									(i).5 divided by the fuel economy measured
				under section 32904(c), when operating the model on gasoline and diesel fuel;
				and
									(ii).5 divided by the fuel economy measured
				under subsection (a), when operating the model on alternative fuel; and
									(B)for dual fueled automobiles other than
				optimized dual fueled automobiles, values that reflect the actual use of
				gasoline and diesel fuel relative to alternative fuel in the models based on a
				determination made by the Administrator, taking into account alternative fuel
				sales and total number of models of dual fueled vehicles other than optimized
				dual fueled automobiles.
								;
				and
					(2)by striking subsection (f).
				(c)Year modificationSection 32906(a) of title 49, United States
			 Code, is amended—
				(1)in paragraph (1)—
					(A)by striking (1)(A) For and
			 inserting (1) For;
					(B)by striking 2010 and
			 inserting 2015; and
					(C)by striking subparagraph (B); and
					(2)in paragraph (2), by striking
						described— and all that follows through subparagraph (B) and
			 inserting described in paragraph (1) is more than 1.2 miles per gallon,
			 the limitation in that paragraph shall apply..
				(d)Increasing consumer awareness of
			 Alternative fuel vehiclesSection 32908 of title 49, United States
			 Code, is amended by adding at the end the following:
				
					(g)Increasing consumer awareness of flexible
				fuel vehiclesThe Secretary
				of Transportation shall promulgate regulations that—
						(1)require each manufacturer that manufactures
				alternative fuel vehicles that run on fuels with low lifecycle greenhouse gas
				emissions to install a green-colored fuel cap on each alternative fuel vehicle
				to distinguish the vehicle from vehicles that do not use low lifecycle
				greenhouse gas-emitting alternative fuels; and
						(2)prohibit a manufacturer from installing a
				green-colored fuel cap on an automobile manufactured by the manufacturer that
				does not run on a low lifecycle greenhouse gas-emitting alternative
				fuel.
						.
			
